IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



NO. AP-76,306




EX PARTE DANIEL PATRICK HOWARD, Applicant




ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. F-0155310-I IN CRIMINAL DISTRICT COURT NO. 2
FROM DALLAS COUNTY




           Per curiam.

O P I N I O N

            Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of capital murder
and sentenced to life imprisonment. The Fifth Court of Appeals affirmed his conviction. Howard
v. State, No. 05-02-01731-CR (Tex. App.–Dallas 2003, no pet.).
            Applicant contends that his appellate counsel rendered ineffective assistance because he
failed to timely notify Applicant that his conviction had been affirmed. The trial court made findings
of fact and concluded that through no fault of appellate counsel Applicant was denied his right to file
a pro se petition for discretionary review. The trial court recommends that relief be granted. We find,
therefore, that Applicant is entitled to the opportunity to file an out-of-time petition for discretionary
review of the judgment of the Fifth Court of Appeals in Cause No. 05-02-01731-CR that affirmed
his conviction in Case No. F-0155310-I from Criminal District Court No. 2 of Dallas County.
Applicant shall file his petition for discretionary review with the Fifth Court of Appeals within 30
days of the date on which this Court’s mandate issues. Applicant’s other claims are dismissed. Ex
parte Torres, 943 S.W.2d 469 (Tex. Crim. App. 1997).
 
Delivered: March 3, 2010
Do not publish